MEMORANDUM **
Emmanuel Guerrero Eleazar, a native and citizen of the Philippines, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision pretermitting his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review Eleazar’s contention that the IJ violated his due process rights by not allowing his wife to testify, and by concluding Eleazar lacked the requisite good moral character because he gave false testimony to an immigration interviewer. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review procedural due process claims not raised before the agency).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.